internal_revenue_service number release date uil cc fip plr-111782-00 date legend insurer insurer first tier parent second tier parent parent sister corp broker affiliate state a state b a b c d date a date b date c date d separate_account separate_account ab contracts abc program abc agreement dear sirs this refers to your letter dated date filed on behalf of taxpayer relating to certain flexible premium deferred variable_annuity contracts the ab contracts whose owners are enrolled in an asset allocation program the abc program sister corp an affiliate of taxpayer administers the abc program you have requested a ruling that for purposes of determining whether the investments supporting the ab contracts whose owners are enrolled in the abc program are adequately diversified for purposes of sec_817 of the internal_revenue_code the group_of_assets selected by sister corp for each investment profile within the abc program qualifies as the segregated_asset_account as defined in sec_1_817-5 of the income_tax regulations for the ab contracts assigned to that investment profile additional information and representations relating to this ruling_request were submitted by letters dated date date and date insurer and insurer are wholly owned stock subsidiaries of second tier parent which is a wholly owned stock subsidiary of first tier parent and are life_insurance_companies subject facts to tax under sec_801 of the code both sister corp and first tier parent are wholly owned stock subsidiaries of parent broker affiliate is a wholly owned stock subsidiary of sister corp insurer is organized under the laws of state a and insurer is organized under the laws of state b each of the foregoing corporations join with parent as the common parent of the affiliated_group in the filing of a consolidated federal_income_tax return because the underlying facts relevant to this ruling_request are identical for both insurer and insurer the term taxpayer will be used hereinafter to apply to both life_insurance_companies in date c taxpayer began offering the ab contracts at present taxpayer has approximately b ab contracts outstanding the ab contracts provide for an initial premium payment and generally permit the policy owner to make additional premiums at any time prior to the annuity date although taxpayer owns the assets supporting the ab contracts state law requires these assets be segregated from taxpayer’s other assets taxpayer holds the assets supporting the ab contracts in separate_account or separate_account assets held in these separate_accounts cannot be charged with liabilities arising out of any other business that taxpayer conducts additionally a separate_account cannot be charged with any liabilities of any other separate_account of taxpayer the separate_accounts are each registered as a unit_investment_trust under the investment_company act of the act taxpayer has organized separate_account into various divisions that it refers to as subaccounts if not enrolled in the abc program the owner of an ab contract may direct the investment of his or her premiums among a number of investment options each of which is represented by a subaccount of separate_account each subaccount is represented by shares of a regulated_investment_company hereinafter referred to collectively as the funds the policy owner is permitted to reallocate contract values among the funds supporting the ab contract whenever he or she chooses but fund transfers in excess of per year are subject_to a transfer change and taxpayer reserves the right to limit the number of additional transfers permitted each fund is registered or is a series of a mutual_fund that is registered under the act as an open-end management investment_company each of the funds has a stated investment objective and professional fund_manager or managers who make all decision sec_2 in the case of insurer separate_account and separate_account are separate investment accounts established on date a under the laws of state a in the case of insurer separate_account and separate_account are separate investment accounts established on date b under the laws of state b each separate_account holds shares in a fund and is not relevant for purposes of this ruling regarding how the fund’s assets will be invested each fund is treated as a separate regulated_investment_company under sec_851 and meets the diversification requirements of sec_1_851-2 of the income_tax regulations additionally each fund is required by its investment policies to manage its investment_assets in a manner that will assure that those assets will always be adequately diversified within the meaning of sec_817 and sec_1_817-5 shares in the funds are offered solely to pension plans and to life_insurance_company separate_accounts to support variable_annuity and life_insurance contracts shares in the funds fluctuate in value based on the investment experience of the underlying regulated_investment_company the amount_paid as an annuity under the ab contract reflects the investment return and market_value of the assets represented by the shares of the funds to which the policy owner has allocated the premiums and contract values since date c taxpayer has offered an asset allocation program the abc program to owners of ab contracts who are interested in obtaining the expertise of the investment professionals employed by sister corp in managing the portfolio of assets supporting their ab contracts generally the owner of an ab contract will enroll in the abc program at the same time he or she purchases the ab contract to enroll in the abc program the owner of an ab contract executes an agreement which provides that any allocation of the premiums and contract values among the subaccounts of separate_account shall be at the direction of sister corp so long as the contract owner continues to be enrolled in the abc program the fundamental premise of the abc program is that in exchange for obtaining the investment expertise of sister corp ’s investment professionals the policy owner gives up the right to select the funds that support his or her contract rather the funds are selected by investment professionals of sister corp the policy owner pays sister corp an annual advisory fee for the services provided by sister corp in managing the portfolio of investments underlying his or her ab contract at present approximately c of taxpayer’ ab contract owners have elected to participate in the abc program prior to enrolling in the abc program the policy owner must complete an abc profiling questionnaire which elicits information about the extent and nature of the policy owner’s financial holdings tolerance for risk and time horizon the questionnaire is initially evaluated by taxpayer for a preliminary determination of the policy owner’s eligibility for the abc program and to ensure proper completion of all documentation next the completed in order to assist sister corp in implementing its investment strategies taxpayer has modified a number of the provisions of the ab contracts as regards those owners who participate in the abc program for example owners of ab contracts who are enrolled in the abc program may not choose dollar cost averaging they are not subject_to subaccount transfer fees and they not subject_to any limit that may be imposed on the maximum number of fund transfers per year questionnaire is evaluated by personnel of sister corp in accordance with an algorithm which determines whether the policy owner is suitable for one of the investment profiles designed by sister corp for the abc program while a contract owner’s responses to the questionnaire may affect the application of the algorithm and the investment profile assigned to the contract owner by sister corp ’s investment professionals the contract owner cannot select specific subaccounts or specific securities for investment each investment profile consists of a particular selection of funds and a plan of allocation among those funds that are appropriate for contract owners fitting that profile at any given time several thousand contract owners may be assigned to a particular investment profile if a contract owner requests that a particular fund or funds be included in the portfolio of funds that support his or her contract this request will be denied sister corp in its sole discretion determines the group of funds that are associated with each investment profile and the proportion of premiums and contract values allocated to each fund the group of funds selected for an investment profile and the allocation of premiums and contract values among the funds in that group may be changed by the personnel of sister corp at any time a policy owner is not advised of the existence of the investment profiles or of the composition of the funds for each investment profile prior to the investment of any premium or contract value by sister corp ’s investment professionals however quarterly statements and investment confirmation statements inform a contract owner after fund shares have been purchased by the subaccounts to which premiums and contract values have been allocated on behalf of the policy owner the abc profiling questionnaire does advise the policy owner that he or she may have the ability to restrict certain funds from the portfolio of investments that support his or her ab contract in actual practice however very few of the participants in the abc program have requested that a specific fund be restricted from the portfolio of investments supporting their ab contracts moreover a restriction request is evaluated to determine whether the restriction request may be accommodated without compromising sister corp ’s responsibility for determining how the premiums and contract values are invested requests for specific investment allocations are not honored if the contract owner requests that multiple funds be excluded from the portfolio supporting his or her ab contract or if the requested restriction would prevent sister corp ’s investment professionals from making sound investment decisions on the policyholder’s behalf this contract owner would be reminded that the abc program is intended for the contract owner who wants sister corp ’s investment professionals to make all investment decisions regarding the allocations of premiums and contract values the contract owner would be offered the opportunity to modify or withdraw the restriction request and enroll or remain in the abc program contract owners who decide to take control_over the investment of premiums and contract values in specific funds will terminate their participation in the abc program the operative effect of the abc program therefore is that the premiums and contrct values of every ab contract assigned to a particular investment profile are allocated to each of the funds in that profile in the same fashion every policy owner assigned to a particular investment profile will have the same relative portion of his or her total contract value allocated to a fund as every other policy owner assigned to that investment profile each ab contract assigned to a particular investment profile therefore will share in the market_value and investment return of the particular mix of assets allocated to that investment profile in an identical manner with every ab contract assigned to that investment profile based on the foregoing taxpayer has requested a ruling that in determining whether the investments supporting the ab contracts issued by taxpayer to policyholders who enroll in the abc program are adequately diversified within the meaning of sec_817 taxpayer should consider the assets of all of the funds assigned to a particular investment profile as comprising the segregated_asset_account within the meaning of sec_1_817-5 for ab contracts assigned to that investment profile law and analysis sec_817 defines the term variable_contract for purposes of part i of subchapter_l of the code in order for an annuity_contract to be a variable_contract it must provide for the allocation of all or part of the amounts received under the contract to an account that pursuant to state law or regulation is segregated from the general asset accounts of the issuing insurance_company it must provide for the payment of annuities and the amounts paid in or the amounts paid out must reflect the investment return and market_value of the segregated_asset_account sec_817 - sec_817 provides that for purposes of subchapter_l sec_72 relating to annuities and sec_7702 relating to the definition of a life_insurance_contract a variable_contract other than a pension_plan_contract which is otherwise described in sec_817 and which is based on a segregated_asset_account shall not be treated as an annuity endowment or life_insurance_contract for any period and any subsequent period for which the investments made by such account are not in accordance with regulations prescribed by the treasury adequately diversified sec_1_817-5 contains the diversification requirements for variable_contracts based on segregated_asset accounts generally the investments of a segregated_asset_account will be considered to be adequately diversified for purposes of sec_817 and sec_1_817-5 if no more than percent of the value of the total assets of the account is represented by any one investment no more than percent by any two investments no more than percent by any three investments and no more than per cent by any four investments see sec_1_817-5 sec_817 provides in certain situations a look-through_rule for meeting the diversification requirements if all of the beneficial interests in a regulated_investment_company or trust are held by one or more a insurance_companies or affiliated companies in their general account or in segregated_asset accounts or b fund manages or affiliated companies in connection with the creation or management of the regulated_investment_company the diversification requirements of sec_817 are applied by taking into account the assets held by such regulated_investment_company sec_1_817-5 provides that if the look-through_rule applies a beneficial_interest in an investment_company partnership or trust will not be treated as a single investment of the segregated_asset_account instead a pro_rata portion of each asset of the investment_company partnership or trust is treated for purposes of sec_1_817-5 as an asset of the segregated_asset_account sec_1_817-5 provides in relevant part that the look-through_rule will apply to an investment_company only if- i all the beneficial interests in the investment_company other than those described in sec_1_817-5 are held by one or more segregated_asset accounts of one or more insurance_companies and ii public access to such investment_company is available exclusively except as otherwise permitted in sec_1_817-5 through the purchase of a variable_contract sec_1_817-5 provides that for purposes of sec_817 and the diversification requirements of sec_1_817-5 a segregated_asset_account shall consist of all assets the investment return and market_value of each must be allocated in an identical manner to any variable_contract invested in any such assets sec_1_817-5 contains examples that illustrate the provisions of sec_1_817-5 and f in example a life_insurance company’s variable_contracts are supported by two groups of assets a a diversified portfolio of debt securities and b interests in p a partnership that is publicly registered all of the beneficial interests in p are held by one or more segregated_asset accounts of one or more insurance_companies and public access to p is available through the purchase of a variable_contract the variable_contracts provide that policyholders may specify which portion of each premium is to be invested in the debt securities and which portion is to be invested in p interests the portfolio of debt securities and the assets of p considered separately each satisfy the diversification requirements of sec_1_817-5 according to example as a result of the ability of policyholders to allocate premiums among the two groups of assets the investment return and market_value of the interests in p and the debt securities may be allocated to different variable_contracts in a non-identical manner accordingly the interests in p are treated as part of one segregated_asset_account account and the debt securities are treated as part of a different segregated_asset_account account because p is a partnership described in sec_1_817-5 interests in p will not be treated as a single investment of account rather account is treated as owning a pro_rata portion of the assets of p because account and account each satisfy the requirements of sec_1_817-5 variable_contracts that are based on either or both accounts will be treated as annuity endowment or life_insurance contracts the facts in example are the same as in example except some of the interests in p are held by persons not described in sec_1_817-5 as a result the look-through_rule does not apply and interests in p will be treated as a single investment of account thus account does not satisfy the diversification requirements of sec_1_817-5 and variable_contracts based on whole or in part on account will not be treated as annuity endowment or life_insurance contracts the facts in example are the same as in example except that the variable_contracts do not permit policyholders to allocate premiums between or among the portfolio of debit securities and interests in p as a result the investment return and market_value of the interests in p and the debt securities must be allocated to the same variable_contracts and in an identical manner thus under sec_1_817-5 the interests in p and the debt securities are treated as part of a single segregated_asset_account if the interests in p which by itself does not meet the diversification requirements of sec_1_817-5 and the debt securities considered together satisfy the diversification requirements of sec_1_817-5 contracts based on this segregated_asset_account will be treated as annuity endowment or life_insurance contracts sec_1_817-5 defines a segregated_asset_account as consisting of all assets the investment return and market_value of each of which must be allocated in an identical manner to any variable_contract invested in any of such assets this definition focuses on whether the investment return and market_value of each asset in a group_of_assets must be allocated in identical proportions to all policyholders whose contract values are supported by that group_of_assets the examples of sec_1_817-5 illustrate this definition by combining assets into one segregated_asset_account or dividing assets into multiple segregated_asset accounts depending on whether policyholders have the ability under their contracts to allocate their premiums within the group_of_assets in other words if policyholders have the ability to allocate their premiums or contract values between or among various assets the assets cannot be treated as a single segregated_asset_account taxpayer represents that owners of ab contracts who are enrolled in the abc program may neither direct the allocation of their premiums or policy values among the various subaccounts nor choose among the funds available to support their contracts rather the particular funds that support the ab contracts of policyholders who have enrolled in the abc program are selected solely by investment professionals employed by sister corp as noted the investment professionals employed by sister corp combine funds into investment profiles and assign owners of ab contracts to various profiles depending upon their personal financial information and tolerance for risk at any given time several thousand contract owners may be assigned to a particular investment profile if the owner of an ab contract who is enrolled in the abc program requests the investment professionals employed by sister corp to include a particular fund or funds in the portfolio of funds that supports his or her ab contract this request would be denied in addition no owner of an ab contract whose contract values are administered under the abc program may request that particular types of securities for example stocks of communications companies be excluded from the investment portfolio supporting his or her ab contract accordingly the operation of the abc program results in the investment return and market_value of the assets from the funds selected for an investment profile being allocated in an identical manner to all ab contracts assigned to that investment profile the assets from the funds selected for each investment profile therefore may be properly characterized as the segregated_asset_account within the meaning of sec_1_817-5 which supports the ab contracts assigned to that investment profile accordingly based solely on the information submitted and the representations made in connection with taxpayer’ ruling_request we conclude as follows for purposes of determining whether the investments supporting the ab contracts whose policy owners have enrolled in the abc program are adequately diversified within the meaning of sec_817 and sec_1_817-5 the group_of_assets corresponding to the combination of funds selected by sister corp ’s investment professionals for each investment profile comprises the segregated_asset_account within the meaning of sec_1_817-5 for the ab contracts assigned to that particular investment profile except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely acting associate chief_counsel financial institutions and products by s donald j drees jr senior technician reviewer branch
